DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cao (US 2021/0100451).
Claim 1: Cao discloses An apparatus comprising a radar antenna (para 0018), the radar antenna comprising:
at least one Transmit (Tx) antenna to transmit a Tx radar signal (fig 2A, 3B, para 0034); and
a plurality of Receive (Rx) antennas to receive Rx radar signals based on the Tx radar signal (para 0027, 0034), wherein a distance between a first Rx antenna of the plurality of Rx antennas and a second Rx antenna of the plurality of Rx antennas, which is adjacent to the first Rx antenna, is at least ten times a wavelength of a central frequency of the Tx radar signal (para 0034, 0035, “the receiver antennas 218 may be spaced apart a defined distance based on the wavelength of the transmitted mmWave signal. For example, the receiver antennas 218 may be spaced at intervals of: 0.1 wavelength or less; 0.25 wavelength or less; 0.50 wavelength or less; 1 wavelength or less; 2 wavelengths or less; 3 wavelengths or less; 5 wavelengths or less; or 10 wavelengths or less.”)

Claim 10: Cao discloses a radar processor configured to estimate an angle of a target based on the Rx radar signals (para 0033-0035, fig 3)

Claim 20: Cao discloses A radar device (para 0018) comprising:
a radar antenna (fig 2A, 2B), the radar antenna comprising:
at least one Transmit (Tx) antenna to transmit a Tx radar signal (fig 2A, 3B, para 0034); and 
a plurality of Receive (Rx) antennas to receive Rx radar signals based on the Tx radar signal (fig 2A, 3B, para 0034), wherein a distance between a first Rx antenna of the plurality of Rx antennas and a second Rx antenna of the plurality of Rx antennas, which is adjacent to the first Rx antenna, is at least ten times a wavelength of a central frequency of the Tx radar signal (para 0034, 0035, “the receiver antennas 218 may be spaced apart a defined distance based on the wavelength of the transmitted mmWave signal. For example, the receiver antennas 218 may be spaced at intervals of: 0.1 wavelength or less; 0.25 wavelength or less; 0.50 wavelength or less; 1 wavelength or less; 2 wavelengths or less; 3 wavelengths or less; 5 wavelengths or less; or 10 wavelengths or less.”); and



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 2-6, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2021/0100451) as applied to claim 1 above, and further in view of Choi (US 2021/0199797).
Claim 2: Cao does not disclose a transmitter configured to cause the Tx antenna to transmit the Tx radar signal over a signal Bandwidth (BW), which is at least one percent of the central frequency of the Tx radar signal.
In a similar field of endeavor, Choi discloses a mmW imaging device utilizing a radar sensor having arrays of spaced transmit and receive antennas (fig 4, para 0070) further comprising a transmitter configured to cause the Tx antenna to transmit the Tx radar signal over a signal Bandwidth (BW), which is at least one percent of the central frequency of the Tx radar signal (para 0070, 0089 disclosing transmission and reception, disclosing a carrier frequency in the automotive band of 77GHz with potentially bandwidths of 2GHz, 4GHz, 5GHz, or 7GHz).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Choi, in order to use the well-known automotive band of frequencies for target imaging and a suitable bandwidth for target detection and noise mitigation.  

Claim 3: Choi discloses a mmW imaging device utilizing a radar sensor having arrays of spaced transmit and receive antennas (fig 4, para 0070) further comprising discloses the signal BW is at least two percent of the central frequency of the Tx radar signal (para 0070, 0089 disclosing transmission and reception, disclosing a carrier frequency in the automotive band of 77GHz with potentially bandwidths of 2GHz, 4GHz, 5GHz, or 7GHz).  It would have been obvious to modify the invention such that it 

Claim 4: Choi discloses a mmW imaging device utilizing a radar sensor having arrays of spaced transmit and receive antennas (fig 4, para 0070) further comprising discloses the signal BW is at least five percent of the central frequency of the Tx radar signal (para 0070, 0089 disclosing transmission and reception, disclosing a carrier frequency in the automotive band of 77GHz with potentially bandwidths of 2GHz, 4GHz, 5GHz, or 7GHz).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Choi, in order to use the well-known automotive band of frequencies for target imaging and a suitable bandwidth for target detection and noise mitigation.  

Claim 5: Choi discloses a mmW imaging device utilizing a radar sensor having arrays of spaced transmit and receive antennas (fig 4, para 0070) further comprising discloses the signal BW is at least 1 Gigahertz (GHz). (para 0070, 0089 disclosing transmission and reception, disclosing a carrier frequency in the automotive band of 77GHz with potentially bandwidths of 2GHz, 4GHz, 5GHz, or 7GHz).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Choi, in order to use the well-known automotive band of frequencies for target imaging and a suitable bandwidth for target detection and noise mitigation.  

Claim 6: Choi discloses a mmW imaging device utilizing a radar sensor having arrays of spaced transmit and receive antennas (fig 4, para 0070) further comprising discloses the signal BW is at least 5 Gigahertz (GHz) (para 0070, 0089 disclosing transmission and reception, disclosing a carrier frequency in the automotive band of 77GHz with potentially bandwidths of 2GHz, 4GHz, 5GHz, or 7GHz).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Choi, in order to use the well-known automotive band of frequencies for target imaging and a suitable bandwidth for target detection and noise mitigation.  

Claim 18: Cao does not disclose the Tx radar signal is in a frequency band between 77 Gigahertz (GHz) and 81 GHz.
Choi discloses a mmW imaging device utilizing a radar sensor having arrays of spaced transmit and receive antennas (fig 4, para 0070) further comprising discloses the signal BW is at least 5 Gigahertz (GHz) (para 0070, 0089 disclosing transmission and reception, disclosing a carrier frequency in the automotive band of 77GHz with potentially bandwidths of 2GHz, 4GHz, 5GHz, or 7GHz).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Choi, in order to use the well-known automotive band of frequencies for target imaging and a suitable bandwidth for target detection and noise mitigation.  

Claims 7-9, 11-15, 19, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2021/0100451) as applied to claim 1 and 20 above, and further in view of Alland (US 9869762)
Claim 7: Cao does not specifically disclose a transmitter configured to cause the Tx antenna to transmit the Tx radar signal over a plurality of subcarriers, a subcarrier of the plurality of subcarriers having a wavelength, which is based on a count of the plurality of subcarriers and on the wavelength of the central frequency of the Tx radar signal.
Alland discloses a MIMO radar system for vehicular collision avoidance and control (fig 1, col 1 lines 33-38) comprising a transmitter configured to cause the Tx antenna to transmit the Tx radar signal over a plurality of subcarriers, a subcarrier of the plurality of subcarriers having a wavelength, which is based on a count of the plurality of subcarriers and on the wavelength of the central frequency of the Tx radar signal (col 5 lines 24-35).  It would have been obvious to modify the invention such that tit comprised the above limitations, as taught by Alland, in order to take advantage of known MIMO modulation schemes such as OFDM.  

Claim 8: Cao does not specifically disclose the plurality of subcarriers comprises N subcarriers, a k-th subcarrier having a wavelength Ak=N/(k+N)*Ac, wherein k=1...N, and wherein Ac is the wavelength of the central frequency of the Tx radar signal.
Alland discloses the plurality of subcarriers comprises N subcarriers, a k-th subcarrier having a wavelength Ak=N/(k+N)*Ac, wherein k=1...N, and wherein Ac is the wavelength of the central frequency of the Tx radar signal. (col 5 lines 24-35).  It would have been obvious to modify the invention such that tit comprised the above limitations, as taught by Alland, in order to take advantage of known MIMO modulation schemes such as OFDM.  

Claim 9: Cao does not specifically disclose a distance between the first Rx antenna and a third Rx antenna of the plurality of Rx antennas is based on a minimal wavelength, a maximal wavelength, and a distance between the second Rx antenna and the third Rx antenna, the minimal wavelength corresponding to a lowest subcarrier of the plurality of subcarriers, the maximal wavelength corresponding to a highest subcarrier of the plurality of subcarriers.
Alland discloses a distance between the first Rx antenna and a third Rx antenna of the plurality of Rx antennas is based on a minimal wavelength, a maximal wavelength, and a distance between the second Rx antenna and the third Rx antenna, the minimal wavelength corresponding to a lowest subcarrier of the plurality of subcarriers, the maximal wavelength corresponding to a highest subcarrier of the plurality of subcarriers (fig 5A-16, col 6 line 12 – col 8 line 49 disclosing various MIMO antenna configurations).  It would have been obvious to modify the invention such that tit comprised the above limitations, as taught by Alland, in order to take advantage of known MIMO modulation schemes such as OFDM.  

Claim 11: Cao does not specifically disclose the radar processor is configured to process the Rx radar signals as Rx radar signals of a virtual Uniform Linear Array (ULA) antenna comprising a plurality of virtual antennas, wherein a count of the plurality of virtual antennas is greater than a count of the plurality Rx antennas.
Alland disclose the radar processor is configured to process the Rx radar signals as Rx radar signals of a virtual Uniform Linear Array (ULA) antenna comprising a 

Claim 12: Cao does not specifically disclose each pair of adjacent virtual antennas of the virtual ULA is spaced by no more than half of the wavelength of the central frequency of the Tx radar signal.
Alland discloses each pair of adjacent virtual antennas of the virtual ULA is spaced by no more than half of the wavelength of the central frequency of the Tx radar signal (fig 5A-16, col 6 line 12 – col 8 line 49 disclosing various MIMO antenna configurations).  

Claim 13: Cao does not specifically disclose the Tx signal comprises a plurality of subcarriers, and wherein the count of the plurality of virtual antennas is based on a count of the plurality of subcarriers.
Alland discloses a MIMO radar system for vehicular collision avoidance and control (fig 1, col 1 lines 33-38) comprising the Tx signal comprises a plurality of subcarriers, and wherein the count of the plurality of virtual antennas is based on a count of the plurality of subcarriers (col 5 lines 24-35).  It would have been obvious to modify the invention such that tit comprised the above limitations, as taught by Alland, in order to take advantage of known MIMO modulation schemes such as OFDM.  

Claim 14: Alland discloses the count of the plurality of virtual antennas is at least 2 times the count of the plurality of Rx antennas (fig 9A and 9B showing 16 Rx antennas and 192 virtual antennas)

Claim 15: Alland discloses the count of the plurality of virtual antennas is at least 10 times the count of the plurality of Rx antennas (fig 9A and 9B showing 16 Rx antennas and 192 virtual antennas)

Claim 19: Cao does not specifically disclose the radar antenna comprises a Multiple- Input-Multiple-Output (MIMO) radar antenna comprising a plurality of Tx antennas.
Alland discloses the radar antenna comprises a Multiple- Input-Multiple-Output (MIMO) radar antenna comprising a plurality of Tx antennas (fig 5A-16, col 6 line 12 – col 8 line 49 disclosing various MIMO antenna configurations).  It would have been obvious to modify the invention such that tit comprised the above limitations, as taught by Alland, in order to utilize the advantages of MIMO radar techniques.  

Claim 21: Cao does not specifically disclose a transmitter configured to cause the Tx antenna to transmit the Tx radar signal over a plurality of subcarriers, a subcarrier of the plurality of subcarriers having a wavelength, which is based on a count of the plurality of subcarriers and on the wavelength of the central frequency of the Tx radar signal.


Claim 22: Cao does not specifically disclose the radar processor is configured to process the Rx radar signals as Rx radar signals of a virtual Uniform Linear Array (ULA) antenna comprising a plurality of virtual antennas, wherein a count of the plurality of virtual antennas is greater than a count of the plurality Rx antennas.
Alland disclose the radar processor is configured to process the Rx radar signals as Rx radar signals of a virtual Uniform Linear Array (ULA) antenna comprising a plurality of virtual antennas, wherein a count of the plurality of virtual antennas is greater than a count of the plurality Rx antennas (fig 5A-16, col 6 line 12 – col 8 line 49 disclosing various MIMO antenna configurations).  

Claims 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2021/0100451) as applied to claim 1 above, and further in view of Nink (US 2010/0052986)
Claim 16: Cao does not disclose the distance between the first Rx antenna and the second Rx antenna is at least twenty times the wavelength of the central frequency of the Tx radar signal.
Nink discloses a system and method for coherently combining radar returns from spaced receivers, wherein the distance between the first Rx antenna and the second Rx antenna is at least twenty times the wavelength of the central frequency of the Tx radar signal (para 0027, 0031).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Nink, in order to satisfy design requirements for the operating environment of the radar.  In Nink, the radar is measuring objects from a ship-board radar system and so a relatively wide baseline is necessary for accurate target measurements (Nink para 0027, 0031)

Claim 17: Cao does not disclose the distance between the first Rx antenna and the second Rx antenna is at least one hundred times the wavelength of the central frequency of the Tx radar signal.
Nink discloses a system and method for coherently combining radar returns from spaced receivers, wherein the distance between the first Rx antenna and the second Rx antenna is at least one hundred times the wavelength of the central frequency of the Tx radar signal (para 0027, 0031).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Nink, in order to satisfy design requirements for the operating environment of the radar.  In Nink, the radar is measuring objects from a ship-board radar system and so a relatively wide baseline is necessary for accurate target measurements (Nink para 0027, 0031)

Claims 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2021/0100451) in view of Choi (US 2021/0199797).
Claim 23: Cao discloses a radar target imaging device (para 0018)comprising:
a radar antenna (fig 2A, 2B), the radar antenna comprising:
at least one Transmit (Tx) antenna to transmit a Tx radar signal (fig 2A, 3B, para 0034); and 
a plurality of Receive (Rx) antennas to receive Rx radar signals based on the Tx radar signal (fig 2A, 3B, para 0034), wherein a distance between a first Rx antenna of the plurality of Rx antennas and a second Rx antenna of the plurality of Rx antennas, which is adjacent to the first Rx antenna, is at least ten times a wavelength of a central frequency of the Tx radar signal (para 0034, 0035, “the receiver antennas 218 may be spaced apart a defined distance based on the wavelength of the transmitted mmWave signal. For example, the receiver antennas 218 may be spaced at intervals of: 0.1 wavelength or less; 0.25 wavelength or less; 0.50 wavelength or less; 1 wavelength or less; 2 wavelengths or less; 3 wavelengths or less; 5 wavelengths or less; or 10 wavelengths or less.”); and
a radar processor configured to estimate an angle of a target based on the Rx radar signals (para 0033-0035, fig 3)
Cao does not disclose the radar device being mounted on a vehicle and a system controller configured to control one or more vehicular systems of the vehicle based on radar information, a radar device configured to provide the radar information to the system controller


Claim 24: Choi discloses the radar device comprises a transmitter configured to cause the Tx antenna to transmit the Tx radar signal over a signal Bandwidth (BW), which is at least one percent of the central frequency of the Tx radar signal (para 0070, 0089 disclosing transmission and reception, disclosing a carrier frequency in the automotive band of 77GHz with potentially bandwidths of 2GHz, 4GHz, 5GHz, or 7GHz).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Choi, in order to use the well-known automotive band of frequencies for target imaging and a suitable bandwidth for target detection and noise mitigation.  

Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2021/0100451) in view of Choi (US 2021/0199797) as applied to claim 23 above, and further in view of 
Claim 25: Cao in view of Choi does not specifically disclose the radar processor is configured to process the Rx radar signals as Rx radar signals of a virtual Uniform Linear Array (ULA) antenna comprising a plurality of virtual antennas, wherein a count of the plurality of virtual antennas is greater than a count of the plurality Rx antennas.
Alland disclose the radar processor is configured to process the Rx radar signals as Rx radar signals of a virtual Uniform Linear Array (ULA) antenna comprising a plurality of virtual antennas, wherein a count of the plurality of virtual antennas is greater than a count of the plurality Rx antennas (fig 5A-16, col 6 line 12 – col 8 line 49 disclosing various MIMO antenna configurations).  It would have been obvious to modify the invention such that tit comprised the above limitations, as taught by Alland, in order to take advantage of known MIMO techniques and benefits.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER M BYTHROW/Primary Examiner, Art Unit 3648